Citation Nr: 1024276	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  02-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1989.  He also appears to have had approximately 4 
months of prior active duty service which has not been 
verified.  The Veteran died in December 1999, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.               

In August 2004, the Board issued a decision which denied the 
appellant's claims herein.  Thereafter, she appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2006, the Court issued an 
Order which set aside the Board's August 2004 decision, and 
remanded the matter for additional evidentiary development.  

In June 2007 and in April 2009, the Board remanded this 
matter for additional evidentiary development.  

In August 2009, the Board issued a decision which denied the 
appellant's claims herein.  Thereafter, she appealed the 
Board's decision to the Court.  Based on a Joint Motion for 
Remand (Joint Motion), the Court issued an Order in February 
2010, which remanded this matter for additional evidentiary 
development.  

For the reasons indicated below, this appeal must again be 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  




ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded this matter for additional development regarding the 
appellant's claims herein.  Accordingly, in order to prevent 
prejudice to the appellant, the Board's August 2009 decision 
which addresses these issues must be vacated, and a new 
decision on these issues will be entered as if that part of 
the August 2009 decision by the Board had never been issued.


REMAND

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the appellant 
with her claims therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Veteran's death certificate indicates that he died in 
December 1999 at the age of 54.  According to the certificate 
of death, the cause of the Veteran's death was colon cancer.  

The appellant is the Veteran's surviving spouse, and she is 
seeking service connection for the cause of the Veteran's 
death, as well as eligibility for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  She 
contends that the Veteran's fatal colon cancer "from 
inception to cancer" has a natural history of 10 to 15 
years.  Thus, the appellant maintains that at the time of the 
Veteran's separation from the military in September 1989, he 
had colon polyps, which eventually became malignant and 
caused his death.

In support of her claim, the appellant has submitted numerous 
medical articles including: 

Cancer Incidence and Mortality Among 
Flight Personnel: A Meta-Analysis, T. 
Ballard, et.al.

Colorectal Polyps and Their Relationship 
to Cancer, by E. Kim, M.D., et al.;

A Comparison of Unsedated Colonoscopy and 
Flexible Sigmoidoscopy in the Family 
Medicine Setting: An LA Net Study, by L. 
Knox, Ph. D., et al.;

Going the Distance - The Case for True 
Colorectal Cancer Screening, The New 
England Journal of Medicine.

Growth Rate of Colon Polyps and Cancer, 
by B. Hofstad, M.D., and M. Vatn, M.D., 
Ph. D.;

Incidence of Cancer Among Commercial 
Airline Pilots, by V. Rafnsson, et al.;

Mortality Among U.S. Commercial Pilots 
and Navigators, J. Nicholas, Ph. D., et 
al.;

Natural History of Colorectal Cancer, by 
S. Winawer, M.D.; 

Natural History of Untreated Colonic 
Polyps, by S. Stryker, M.D., et al.;
Occupational Cancer Risk in Pilots and 
Flight Attendants Current Epidemiological 
Knowledge, by M. Blettner and B. Grosche, 
H. Zeeb;

Polyps of the Colon and Rectum, The Merck 
Manual;

Studies of Increased Cancer Risk of 
Flight Personnel, H. Kuni, M.D.; and

What is a Colon Polyp?, Heatlh-Cares.net.

The appellant has also submitted print outs of her MEDLINE 
research.

The RO last considered the issues on appeal in a June 2009 
supplemental statement of the case.  Since that time, 
additional evidence, without a waiver of RO consideration, 
has been received in this matter which is relevant to the 
issues being addressed herein.  Specifically, this evidence 
includes two new medical articles submitted by the appellant: 
Mortality Among U.S. Commercial Pilots and Navigators, J. 
Nicholas, Ph. D., et al.; and Occupational Cancer Risk in 
Pilots and Flight Attendants Current Epidemiological 
Knowledge, by M. Blettner and B. Grosche, H. Zeeb.  
Accordingly, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2009).  

In compliance with the February 2010 Joint Motion, the RO 
must obtain a medical opinion, based upon a complete review 
of the record, addressing the issue of whether the cause of 
the Veteran's death is related to his military service.  
Specifically, the examiner must review and discuss the 
Veteran's October 30, 1996 flexible sigmoidoscopy report and 
the medical articles submitted herein by the appellant.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
compliance is neither optional nor discretionary).  
Specifically, the examination report must include a summary 
of the findings noted on October 30, 1996, flexible 
sigmoidoscopy report, and also must include a statement 
acknowledging that the VA physician has reviewed and 
considered all of the medical articles submitted by the 
appellant in support of her claim herein.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a VA medical 
opinion as to whether the Veteran's 
military service either caused or 
contributed substantially or materially 
to his death.  If possible, this opinion 
must be provided by the physician who 
considered this matter in June 2009.  The 
claims file must be made available to and 
reviewed by the VA physician in 
conjunction with the requested opinion.  
The examination report must include a 
summary of the findings noted on the 
October 30, 1996, flexible sigmoidoscopy 
report, and also must include statement 
acknowledging that the VA physician has 
reviewed and considered all of the 
medical articles submitted by the 
appellant in support of her claim herein.  
Finally, a complete rationale for all 
opinions must be provided.  If the 
physician cannot provide the requested 
opinions without resorting to 
speculation, it must be so stated, and 
the physician must provide the reasons 
why an opinion would require speculation.  
The report prepared must be typed.

2.  Thereafter, the RO must re-adjudicate 
the claims on appeal.  If these issues 
remain denied, a supplemental statement 
of the case addressing all evidence 
received since the June 2009 supplemental 
statement of the case must be provided to 
the appellant and her representative.  
After the appellant and her 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



